Citation Nr: 0836420	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

Competent medical evidence shows that the veteran's 
psychiatric disability is manifested by depressed mood, 
anxiety, difficulty concentrating, increased arousal, 
irritability and chronic sleep impairment productive of 
occupational and social impairment comparable to no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
throughout the rating period on appeal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice 
requirement, effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

February 2005 and February 2006 VCAA letters explained the 
evidence necessary to substantiate the claim for an increased 
rating for PTSD.  These letters also informed him of his and 
VA's respective duties for obtaining evidence.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. 37 (2008).   The claimant demonstrated 
that there was actual knowledge of what was needed to 
establish the claim.  Actual knowledge is established by 
statements by the claimant and the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).   In statements dated in February 
2005 and December 2005 the veteran described his psychiatric 
symptomatology in detail and addressed the matter of why such 
symptomatology should, in his view, warrant a rating higher 
than currently assigned.  It is clear from these statements 
that the veteran has actual knowledge that he must show his 
condition is worse than is currently evaluated by showing the 
impact of his symptoms on social and occupational 
functioning.  

Additionally, although the veteran did not receive VCAA 
notice including information regarding the applicable rating 
codes and the criteria for ratings up through 100 percent, he 
was provided such information by a statement of the case 
dated in December 2005, and the case was readjudicated 
thereafter.  As a result, the lack of VCAA notice that 
includes this information is no more than harmless, non-
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

In addition, March 2006 VCAA notice letter from VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, not all required VCAA notice was completed prior to the 
initial adjudication.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although VCAA notice was not 
completed prior to the initial adjudication, the claim has 
been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).   Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  However, staged ratings 
are appropriate for an increased rating claim, if the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported in recent years.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to a service-connected versus a nonservice-connected 
disorder, VA must consider all of the symptoms in the 
adjudication of the claim.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran's claim for an increased rating was received on 
December 17, 2004.  Accordingly, the rating period for 
consideration is from December 17, 2003.  See 38 C.F.R. 
§ 3.400(o)(2).

At a VA examination in January 2004, the veteran's thought 
processes were fairly intact.  He did not have delusions or 
hallucinations.  His eye contact was poor and he looked away 
from the examiner.  He had experienced suicidal ideation in 
the past, but did not now.  He did not have homicidal 
ideation.  He maintained his personal hygiene.  He was 
oriented to all spheres.  His memory was fair.  He was 
obsessive about many things.  His speech was relevant.  He 
would get panic attacks.  He would get depressed and had been 
prescribed an antidepressant, which enabled him to work at 
his job as a truck driver.  He had experienced poor impulse 
control in the past, but not now. His sleep was interrupted 
with flashbacks and nightmares of Vietnam.  The examiner 
elaborated that the veteran's flashbacks and nightmares of 
combat experience would interfere with the veteran's 
functioning, but that he could control these symptoms with 
the help of medications and treatment at the VA mental health 
clinic.  The psychiatric diagnoses were generalized anxiety 
disorder and PTSD.  A GAF score of 80 was assigned.  

At VA treatment in November 2004, the veteran was well-
groomed.  He was pleasant and cooperative.  He had good eye 
contact.  His speech was clear.  He described his mood as 
depressed and his affect was congruent.  He was well-
organized and goal-directed.  He denied suicidal or homicidal 
ideation.  The diagnosis was PTSD.  

At VA treatment in December 2004, the veteran was well-
groomed.  He was pleasant and cooperative.  He had good eye 
contact.  His speech was clear.  He described his mood as 
mildly depressed and his affect was congruent.  He was well-
organized and goal-directed.  He denied suicidal or homicidal 
ideation.  The diagnoses were PTSD and a depressive disorder.   

At a VA examination in March 2005, the psychiatric diagnoses 
were dysthymic disorder, general anxiety disorder, and PTSD.  
Axis V Global assessment of functioning was evaluated as 60.  
The examiner noted that despite the veteran's numerous 
complaints, he had been able to maintain regular job which 
required him to travel and work approximately 60 hours a 
week, and had maintained an interpersonal relationship of the 
last three to four years (with a girlfriend) which appeared 
to be rewarding.  He appeared to experience significant low 
self-esteem, hopelessness, and thoughts of low self-worth, 
characteristic of a dysthymic disorder.  The examiner further 
found that this appeared to be overlaid with significant 
anxiety with both his experiences in Vietnam and general day-
to-day events as triggers.  He further noted that the veteran 
appeared to be drinking moderately, which was likely to 
exacerbate all of these conditions.  The examiner commented 
that at the time of the examination, the veteran's 
psychosocial functioning appeared to be consistent with that 
of his prior examination (in January 2004) with no 
significant change in quality of life.  There had been no 
change in the veteran's employment or relationship history.  
He had experienced no increase or decrease in treatment and 
no increase or decrease in reported symptomatology.  The 
examiner discussed a range of GAF scores that could be 
assigned depending on which aspects of the veteran's 
psychiatric disability was being considered or excluded, with 
the assigned scores ranging from 58 to 63.  The examiner 
found that the veteran's prognosis was guarded, and that the 
veteran was being maintained with only medication, and would 
likely require psychotherapy to make any significant 
improvements in his condition.  He concluded that, as 
evidenced by the veteran's history over the past 5 years, his 
current conditions appeared to have only minor influence over 
his ability to be productive at work.

In August 2005, the veteran was seen at a private hospital 
for chest pains.  The veteran was diagnosed as having left 
shoulder pain and anxiety.  A treating private physician 
commented that he really did not think the veteran's left 
shoulder pain was a manifestation of anxiety, which seemed to 
be reasonably controlled at the time.  

At VA treatment in November 2005, the veteran was alert and 
oriented to time, place and person.  He was depressed an 
anxious, with no suicidal or homicidal ideation.  He had no 
hallucinations or delusions.  Insight and judgment were 
intact.  The diagnosis was PTSD.  At VA treatment in June 
2006, the veteran was alert and oriented to time, place and 
person.  He was nervous and stressed out, with no suicidal or 
homicidal ideation.  There was no psychosis.  The diagnosis 
was PTSD.

At no time during the rating period on appeal is a disability 
picture met or approximated by the criteria for the next 
higher evaluation, which contemplates occupational and social 
impairment with reduced reliability and productivity.  VA 
examination and treatment results from January 2004 forward 
indicate that aside from some depression, anxiety and sleep 
impairment, the veteran's speech, thinking, personal care, 
and ability to perform daily activities are intact.  The 
veteran was noted at the March 2005 VA examination to be 
maintaining employment and to have a 3 to 4 year effective 
relationship with a girlfriend.  Impact of his symptoms on 
his ability to be productive at work was evaluated by the VA 
examiner as minor.  

Although the veteran has described episodes of suicidal or 
homicidal ideation in the past, repeated clinical 
examinations and mental status examinations during the period 
under consideration in this appeal have been negative for 
suicidal or homicidal ideation.  The veteran's GAF scores in 
recent years, ranging between 58 and 80, are consistent with 
his current 30 percent rating.  That is, while the scores at 
most reflect moderate symptoms, the already-assigned 30 
percent evaluation contemplates such symptoms by criteria of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Accordingly, "staged ratings" are not appropriate and a 
rating in excess of 30 percent for PTSD is not warranted at 
any time during the relevant rating period.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
PTSD.  Further, there is nothing to show that this disability 
has created marked interference with employment.  Rather, the 
veteran continues to be gainfully employed, and the March 
2005 VA examiner found that the veteran's current condition 
appeared to have only a minor influence on his ability to be 
productive at work.  Accordingly, the Board finds that this 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


